UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7061


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

DALE A. DAVIS, a/k/a Big Loc,

                       Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:13-cr-00041-FPS-JES-1)


Submitted:   November 18, 2014            Decided:   November 21, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dale A. Davis, Appellant Pro Se. William J. Ihlenfeld, II,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dale    A.   Davis    appeals    the    district    court’s     order

denying   his    motion   for   copies    of     his   plea   agreement    and

indictment.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     United States v. Davis, No. 5:13-cr-00041-FPS-

JES-1 (N.D.W. Va. July 1, 2014).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                    AFFIRMED




                                     2